Detailed Action
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.

Claims
Claims 41 and 42 have been added. Claims 32 and 40 have been canceled. Claims 21-31, 33-39, and 41-42 are pending and rejected in the application. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-31, 33-39, and 41-42 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.



For example, in the context of this claim, “receiving cube metadata defining dimensions and measure information for a cube” encompasses a person mentally receiving cube metadata defining dimensions and measure information for a cube. Next, “building the cube based on the cube metadata and source data” encompasses a person mentally building a cube based on the cube metadata and source data. In addition, “storing the cube in a cube store, the cube store configured for access by a 

The judicial exception is not integrated into a practical application. Claims 21, 30, and 36 similarly recites no additional limitations other than “one processor” and “a machine readable medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., receiving cube metadata…etc., building the cube…etc., storing the cube…etc., partitioning the cube…etc., and refreshing the first data partition…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element  one processor” and “a machine readable medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., receiving cube metadata…etc., building the cube…etc., storing the cube…etc., partitioning the cube…etc., and refreshing the first data partition…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 21, 30, and 36 are not patentable eligible under 35 USC 101. 

The limitation “accessing query history; and automatically identifying the cube metadata based on the query history” of dependent claim 22 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 21. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 22 is not patent eligible under 35 USC 101. 


The limitation “wherein building the cube based on the cube metadata and the source data comprises transforming source Hadoop Distributed File System (HDFS) files to HFiles for storage in the cube store” of dependent claim 24 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 21. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 24 is not patent eligible under 35 USC 101. 



The limitation “wherein the cube is an Online Analytical Processing (OLAP) cube” of dependent claim 26 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 21. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 26 is not patent eligible under 35 USC 101. 

The limitation “wherein the measure information includes any one of a sum, a count, a max, or a min function.” of dependent claim 27 is abstract because the claim 

The limitation “wherein the cube store comprises a column-oriented database.” of dependent claim 28 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 21. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 28 is not patent eligible under 35 USC 101. 

The limitation “wherein the cube data is stored in a distributed database, and wherein the query engine is configured to query the cube data using Structured Query Language (SQL) queries” of dependent claim 29 is abstract because the claim could be 

The limitation “wherein the operations further comprise: accessing query history; and automatically identifying the cube metadata based on the query history” of dependent claim 31 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 30. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 31 is not patent eligible under 35 USC 101. 

The limitation “wherein the operations further comprise creating one or more HBase tables based on the cube metadata.” of dependent claim 33 is abstract because 

The limitation “wherein the cube store comprises a column-oriented database” of dependent claim 34 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 30. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 34 is not patent eligible under 35 USC 101. 

The limitation “wherein the cube data is stored in a distributed database, and wherein the query engine is configured to query the cube data using Structured Query Language (SQL) queries.” of dependent claim 35 is abstract because the claim could be 

The limitation “wherein the operations further comprise: accessing query history; and automatically identifying the cube metadata based on the query history” of dependent claim 37 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 36. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 37 is not patent eligible under 35 USC 101. 

The limitation “wherein the cube is an Online Analytical Processing (OLAP) cube” of dependent claim 38 is abstract because the claim could be reasonably and practically 

The limitation “wherein building the cube based on the cube metadata and the source data comprises transforming source Hadoop Distributed File System (HDFS) files to HFiles for storage in the cube store.” of dependent claim 39 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 36. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 39 is not patent eligible under 35 USC 101. 

The limitation “wherein the first data partition configured as a cube is refreshed by periodically merging the cube data in the second data partition that is configured as a 
 
The limitation “wherein the first data partition configured as a cube is refreshed by periodically merging the cube data in the second data partition configured as a cube with the cube data in the first data partition configured as a cube, the first data partition configured as a cube corresponding to the first time slot, and the second data partition configured as a cube corresponding to the second time slot.” of dependent claim 42 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 21. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements 

Response to Arguments
Applicant Argues 
It is respectfully submitted that neither the cited portions of Zhao, Berger,
and Huang, nor elsewhere in these references, discloses, teaches, or in any way
suggests the subject matter of claim 21. For example, the combination of references
fails to disclose, teach, or in any way suggest “partitioning the cube stored in the
cube store into a first data partition configured as a cube and a second data partition
configured as a cube,” as recited in claim 21.

Examiner Responds:
Applicant argues “It is respectfully submitted that neither the cited portions of Zhao, Berger, and Huang, nor elsewhere in these references, discloses, teaches, or in any way suggests the subject matter of claim 21. For example, the combination of references fails to disclose, teach, or in any way suggest “partitioning the cube stored in the cube store into a first data partition configured as a cube and a second data partition configured as a cube,” as recited in claim 21.” The Examiner respectfully disagrees. Berger discloses partitioning the cube stored in the cube store into a first data partition configured as a cube and a second data partition configured as a cube (paragraph[0027], “Data aggregation or pre-calculation can include dividing or separating data into optimal partitions and ordering the partitioned data. According to 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25, 26, 27, 28, 30, 33, 34, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Nambiar et al. Non-Patent Publication (“Performance Characterization and Benchmarking ", February 5, 2014, pp-93-108; hereinafter: Zhao, in IDS dated July 26, 2019) in view of Berger et al. U.S. Patent Publication (2005/0177553; hereinafter: Berger) and further in view of Huang et al. U.S. Patent Publication (2007/0022120; hereinafter: Huang)

Claims 21, 30 and 36
As to claims 21, 30, and 36, a computer system, comprising: 
at least one processor(figure 1, 1.1., Proposed Solution, “cube model with big data store infrastructures to achieve low latency OLAP queries in NoSQL database systems…etc.”, 3.1 Cube Construction; the reference describes using a database system to store cube data.); and 
a machine readable medium not having any transitory signals and storing instructions that, when executed by the at least one processor, cause the computer system to perform operations comprising:
 receiving cube metadata defining dimensions and measure information for a cube(figures 1 and 2, 3 MOLAP System, Implementation, 3.1 Cube Construction; the reference describes an OLAP engine to generate cube schema data (e.g, 3.1 Cube Construction) to put on Hbase tables (e.g., 3.2 Key-Value Storage, “we put the cube data into HBase…etc.”). The cube metadata is dimension and measure data for cube (e.g., 3.2 Key-Value Storage, "we put the cube data into HBase: the Cube's measure data is stored....is composed by different dimensions...etc.").); 
building the cube based on the cube metadata and source data(Figures 3 and 4, 3.3 Cube Building, 3.4 Query Execution, the reference describes building Cubes based on the data stored on the HBase tables (i.e., metadata received from the metadata engine…etc.).); 
storing the cube in a cube store, the cube store configured for access by a query engine(Figures 3 and 4, 3.3 Cube Building, 3.4 Query Execution, the reference 

Zhao does not appear to explicitly disclose a machine readable medium not having any transitory signals and storing instructions that, when executed by the at least one processor, cause the computer system to perform operations comprising:
partitioning the cube stored in the cube store into a first data partition configured as a cube and a second data partition configured as a cube, the first data partition configured as a cube corresponding to a first time slot and the second data partition configured as a cube corresponding to a second time slot that represents a smaller amount of time than the first time slot; 
refreshing the first data partition configured as cube by periodically merging cube data in the second data partition configured as a cube with cube data in the first data partition configured as a cube.

However, Berger discloses a machine readable medium not having any transitory signals and storing instructions that, when executed by the at least one processor, cause the computer system to perform operations comprising (paragraph[0025], “As used in this application, the terms "component" and "system" are intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, a component may be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer…etc.”):


The combination of Zhao and Berger do not appear to explicitly disclose refreshing the first data partition configured as cube by periodically merging cube data in the second data partition configured as a cube with cube data in the first data partition configured as a cube.

However, Huang discloses refreshing the first data partition configured as cube by periodically merging cube data in the second data partition configured as a cube with cube data in the first data partition configured as a cube (paragraph[0070], “if no changes have been made to local cube 226 since the last time local cube 226 was incrementally updated or refreshed, then either an incremental update may be made to local cube 226 or a full refresh of the local cube may be performed. If changes have been made to the local cube 226 since the last incremental update or full refresh…etc.”, the reference describes incrementally updating (i.e., merging cube data) the data (i.e., first data partition) of the multi-dimensional with the changes made to the local cube data (i.e., second data partition).). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having 

Claim 23
As to claim 23, the combination of Zhao, Berger, and Huang discloses all the elements in claim 36, as noted above, and Huang further disclose wherein the cube is serves as a cache (paragraph[0007], “a copy of at least a portion of the multi-dimensional database (i.e., a local cube) may be cached locally on the user's user device…etc.”).

Claim 25
As to claim 25, the combination of Zhao, Berger, and Huang discloses all the elements in claim 21, as noted above, and Zhao further disclose comprising creating one or more HBase tables based on the cube metadata (figures 1 and 2, 3 MOLAP System, Implementation, 3.1 Cube Construction; the reference describes an OLAP engine to generate cube schema data (e.g, 3.1 Cube Construction) to put on Hbase tables (e.g., 3.2 Key-Value Storage, “we put the cube data into HBase…etc.”). The cube metadata is dimension and measure data for cube (e.g., 3.2 Key-Value Storage, 

Claim 26
As to claim 26, the combination of Zhao, Berger, and Huang discloses all the elements in claim 21, as noted above, and Huang further disclose wherein the cube is an Online Analytical Processing (OLAP) cube (paragraph[0040], “multi-dimensional database systems (i.e., OLAPs)…etc.”).

Claim 27 
As to claim 27, the combination of Zhao, Berger, and Huang discloses all the elements in claim 21, as noted above, and Zhao further disclose wherein the measure information includes any one of a sum, a count, a max, or a min function(figures 1 and 2, 3 MOLAP System, Implementation, 3.1 Cube Construction; the reference describes an OLAP engine to generate cube schema data (e.g, 3.1 Cube Construction) to put on Hbase tables (e.g., 3.2 Key-Value Storage, “we put the cube data into HBase…etc.”). The cube metadata is dimension and measure data for cube (e.g., 3.2 Key-Value Storage, "we put the cube data into HBase: the Cube's measure data is stored....is composed by different dimensions...etc.").).

Claims 28 and 34
As to claims 28 and 34, the combination of Zhao, Berger, and Huang discloses all the elements in claim 21, as noted above, and Huang further disclose wherein the 

Claim 33
As to claim 33, the combination of Zhao, Berger, and Huang discloses all the elements in claim 21, as noted above, and Zhao further disclose comprising wherein the operations further comprise creating one or more HBase tables based on the cube metadata (figures 1 and 2, 3 MOLAP System, Implementation, 3.1 Cube Construction; the reference describes an OLAP engine to generate cube schema data (e.g, 3.1 Cube Construction) to put on Hbase tables (e.g., 3.2 Key-Value Storage, “we put the cube data into HBase…etc.”). The cube metadata is dimension and measure data for cube (e.g., 3.2 Key-Value Storage, "we put the cube data into HBase: the Cube's measure data is stored....is composed by different dimensions...etc.").). 

Claim 38
As to claim 38, the combination of Zhao, Berger, and Huang discloses all the elements in claim 21, as noted above, and Zhao further disclose wherein the cube is an Online Analytical Processing (OLAP) cube (figures 1 and 2, 3 MOLAP System, Implementation, 3.1 Cube Construction; the reference describes an OLAP engine to generate cube schema data (e.g, 3.1 Cube Construction)  . 

Claims 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nambiar et al. Non-Patent Publication (“Performance Characterization and Benchmarking ", February 5, 2014, pp-93-108; hereinafter: Zhao, in IDS dated July 26, 2019) in view of Berger et al. U.S. Patent Publication (2005/0177553; hereinafter: Berger) and further in view of Huang et al. U.S. Patent Publication (2007/0022120; hereinafter: Huang) and further in view of Roussopoulos et al. U.S. Patent Publication (2003/0126143; hereinafter: Roussopoulos)

Claims 29 and 35
As to claims 29 and 35, the combination of Zhao, Berger, and Huang discloses all the elements in claim 21, as noted above, but do not appear to explicitly disclose wherein the cube data is stored in a distributed database, and wherein the query engine is configured to query the cube data using Structured Query Language (SQL) queries.

However, Roussopoulos discloses wherein the cube data is stored in a distributed database, and wherein the query engine is configured to query the cube data using Structured Query Language (SQL) queries (paragraph[0134], “In SQL queries, the coordinates are typically specified in the WHERE clause…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Zhao with the teachings of Berger, Huang, and Roussopoulos to provide SQL for querying which would result in the claim invention. .

Claims 22, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nambiar et al. Non-Patent Publication (“Performance Characterization and Benchmarking ", February 5, 2014, pp-93-108; hereinafter: Zhao, in IDS dated July 26, 2019) in view of Berger et al. U.S. Patent Publication (2005/0177553; hereinafter: Berger) and further in view of Huang et al. U.S. Patent Publication (2007/0022120; hereinafter: Huang) and further in view of Wagner U.S. Patent Publication (2010/0250412; hereinafter: Wagner)

Claims 22, 31, and 37
As to claim 22, 21, and 37, the combination of Zhao, Berger, and Huang discloses all the elements in claim 36, as noted above, but do not appear to explicitly disclose wherein the operations further comprise: accessing query history; and automatically identifying the cube metadata based on the query history.

However, Wagner discloses wherein the operations further comprise: accessing query history; and automatically identifying the cube metadata based on the query history (paragraph[0064], “the time and the additional time are part of an event history for the data, the event history including a history of modifications made to the data. Additionally, in some example embodiments, the OLAP cube includes dimensions that . 

Claims 24 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nambiar et al. Non-Patent Publication (“Performance Characterization and Benchmarking ", February 5, 2014, pp-93-108; hereinafter: Zhao, in IDS dated July 26, 2019) in view of Berger et al. U.S. Patent Publication (2005/0177553; hereinafter: Berger) and further in view of Huang et al. U.S. Patent Publication (2007/0022120; hereinafter: Huang) and further in view of Haque et al Non-Patent Publication (“A MapReduce Approach to NoSQL RDF Databases”, 2013; hereinafter: Haque, in IDS dated July 26, 2019)

Claims 24 and 39
As to claim 24 and 39, the combination of Zhao, Berger, and Huang discloses all the elements in claim 30, as noted above, but do not appear to explicitly disclose wherein building the cube based on the cube metadata and the source data comprises 

However, Haque does not appear to explicitly disclose wherein building the cube based on the cube metadata and the source data comprises transforming source Hadoop Distributed File System (HDFS) files to HFiles for storage in the cube store. (Figures 2A-2F, column 11, lines 38-57, “the computing nodes 218 may be the same as or distinct from the computing nodes 208…each computing node 218 has been assigned one or more combinations of dimension category values….etc.” The reference describes each node (i.e. first or second MapReduce Job) being responsible for reducing a corresponding cube dimension.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Zhao with the teachings of Huang, Berger, and Haque to transform HDFS files into HFiles which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Zhao with the teachings of Huang, Berger, and Haque to efficiently to transform HDFS files into HFiles.

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Nambiar et al. Non-Patent Publication (“Performance Characterization and Benchmarking ", February 5, 2014, pp-93-108; hereinafter: Zhao, in IDS dated July 26, 2019) in view of Berger et al. U.S. Patent Publication (2005/0177553; hereinafter: Berger) and further in view of Huang et al. U.S. Patent Publication (2007/0022120; 

Claim 41
As to claim 41, the combination of Zhao, Berger, and Huang discloses all the elements in claim 21, as noted above, but do not appear to explicitly disclose wherein the first data partition configured as a cube is refreshed by periodically merging the cube data in the second data partition that is configured as a cube and corresponds to the second time slot that represents the smaller amount of time than the first time slot with the cube data in the first data partition that is configured as a cube and corresponds to the first time slot.

However, Folkert discloses herein the first data partition configured as a cube is refreshed by periodically merging the cube data in the second data partition that is configured as a cube and corresponds to the second time slot that represents the smaller amount of time than the first time slot with the cube data in the first data partition that is configured as a cube and corresponds to the first time slot (paragraph[0076], “Assume that the partition SALES_Q1.sub.--2002 of the detail table SALES undergoes several DML operations, where the partition SALES_Q1.sub.--2002 includes the sales information for the first quarter of 2002. In order to perform a PCT refresh of the MV, the data contained in the affected quarter may be recomputed…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains 

Claim 42
As to claim 42, the combination of Zhao, Berger, and Huang discloses all the elements in claim 21, as noted above, but do not appear to explicitly disclose wherein the first data partition configured as a cube is refreshed by periodically merging the cube data in the second data partition configured as a cube with the cube data in the first data partition configured as a cube, the first data partition configured as a cube corresponding to the first time slot, and the second data partition configured as a cube corresponding to the second time slot.

However, Folkert discloses wherein the first data partition configured as a cube is refreshed by periodically merging the cube data in the second data partition configured as a cube with the cube data in the first data partition configured as a cube, the first data partition configured as a cube corresponding to the first time slot, and the second data partition configured as a cube corresponding to the second time slot (paragraph[0082], “An example of a statement of a delete phase, which may be automatically generated and run, of a refresh expression that refreshes the Mv of MV2, is as follows…etc.”). It would have been obvious to one of ordinary skill in the art before 

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
March 10, 2022